EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with WILLIAM H BOLLMAN (Reg. No. 36457) on 04/08/2022.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

1. (Currently Amended)  A delivery server which is configured to be connected to a plurality of devices which are each configured to use an image analysis engine to perform an image analysis on image data including a same target object obtained by a respective one of a plurality of monitoring cameras, the delivery server comprising: 
an analysis engine storage unit which is configured to store a plurality of image analysis engines for each of which a shooting condition of the image data appropriate for the image analysis is different; and 
a supplying unit which is configured to supply to two or more of the plurality of devices an image analysis engine corresponding to the shooting condition of the same target object included in the image data obtained by the plurality of devices, among the plurality of image analysis engines;
a position storage unit which is configured to store a sensor ID of an alarm sensor associated with the target object.

8. (Currently Amended) A method comprising: 
connecting a delivery server to a plurality of devices which are each configured to use an image analysis engine to perform an image analysis on image data including a same target object obtained by a respective one of a plurality of monitoring cameras; 
storing a plurality of image analysis engines for each of which a shooting condition of image data appropriate for an image analysis is different; and 
supplying, to two or more of the plurality of devices which are each configured to use an image analysis engine to perform an image analysis on image data obtained by a each of the plurality of monitoring cameras, an image analysis engine corresponding to the shooting condition of the same target object included in the image data to be obtained by the two or more of the plurality of devices, among the plurality of image analysis engines;
storing a sensor ID of an alarm sensor associated with the target object.

9. (Currently Amended) A non-transitory storage medium which is configured to record a program which causes a computer of a delivery server which is configured to be connected to a plurality of devices which are each configured to use an image analysis engine to perform an image analysis on image data including a same target object obtained by a respective one of a plurality of monitoring cameras to serve as: 
an analysis engine storage unit which is configured to store a plurality of image analysis engines for each of which a shooting condition of the image data appropriate for the image analysis is different; and 
a supplying unit which is configured to supply to two or more of the plurality of devices an image analysis engine corresponding to the shooting condition of the same target object included in the image data obtained by the plurality of devices, among the plurality of image analysis engines;
a position storage unit which is configured to store a sensor ID of an alarm sensor associated with the target object.

Claim 10-12 (cancelled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant amendment and remarks filed on 03/01/2022 and 04/08/2022 have overcome the rejection issued on 01/07/2022. Therefore, claim 1, 8-9, and their dependent claims are allowable over prior art of record.

All related prior art found by Examiner are listed in “Notice of Reference Cited”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643